Citation Nr: 1028291	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-38 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral inguinal hernia repair, 
to include intermittent left scrotal pain likely due to 
testicular trauma from scar tissue present from inguinal hernia 
repair.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 
2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, granted service connection 
for bilateral inguinal hernia repair.  At that time, the RO 
assigned a zero percent (noncompensable rating), effective from 
October 1, 2005.  In November 2007, the RO, in recharacterizing 
the issue (as discussed below), increased the evaluation assigned 
for the Veteran's service-connected disability to 10 percent, 
effective from October 1, 2005.  As the Veteran is in receipt of 
less than the maximum schedular rating for this disorder, the 
matter therefore remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Since October 1, 2005, the symptomatology of the Veteran's 
service-connected bilateral inguinal hernia repair has more 
nearly approximated that of a recurrent and readily reducible 
postoperative inguinal hernia.

2.  Since October 1, 2005, the Veteran's scrotal scars have been 
shown to result in demonstrable pain on examination.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout 
the pendency of the appeal period, the schedular criteria for an 
initial rating of 10 percent, but not higher, for bilateral 
inguinal hernia repair have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2009).


2.  Resolving reasonable doubt in the Veteran's favor, throughout 
the pendency of the appeal period, the schedular criteria for a 
separate rating of 10 percent, but not higher, for surgical 
scarring of the scrotum have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, because 
service connection, initial ratings, and effective dates have 
been assigned for the service-connected disability now addressed 
on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations (discussed below, and dated in January 2006 and July 
2007) obtained in this case are adequate, as they both were 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.  The claimant has also been provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the Veteran 
has not suggested that such an error, prejudicial or otherwise, 
exists.

Factual Background

In a claim received in June 2005 (while the Veteran was still 
serving on active duty), the Veteran sought service connection 
for, in pertinent part, a "hernia."  See VA Form 21-526.  

Review of a January 2006 VA general medical examination shows 
that the examiner referenced a 1986 history of bilateral inguinal 
hernia repair.  This procedure was noted to have been without 
complication.  The Veteran complained that while his left 
testicle retracted up into the inguinal canal when he strained 
and with cold weather, he essentially noted that he had had no 
post surgical recurrences.  

Examination showed that both testes were descended, and no 
inguinal hernias were appreciated nor were any testicular masses 
present.  Both testes were in the Veteran's scrotum.  The 
supplied diagnoses included bilateral hernia repair without any 
recurrence of hernias.

Service connection for bilateral inguinal hernia repair was 
granted by the RO in March 2006.  A zero percent, noncompensable 
evaluation, was assigned, effective from October 1, 2005.  
Diagnostic Code 7338 was utilized.  See 38 C.F.R. § 4.114.  The 
Veteran expressed disagreement with this decision as part of a 
notice of disagreement (NOD), received by VA in April 2006.  See 
VA Form 21-4138.  As part of the NOD the Veteran informed VA that 
as a result of his hernia operation his left testicle rose 
rapidly upon coughing, sneezing, strain, and exposure to cold.  
He commented that upon looking at the rating criteria for hernia, 
perhaps his disorder should be rated differently.

The report of a July 2007 VA genitourinary examination report 
shows that the Veteran complained of a history of testicular 
pain.  He added that when he lifted an object his left testicle 
would rise into his inguinal canal.  Examination showed normal 
descended testicles.  Both were without masses.  Present were 
five centimeter (cm.) inguinal hernia repair scars.  The left 
testicle rose abruptly approximately four to five cm. when the 
Veteran tensed his abdominal muscles.  The Veteran could 
reproduce this on demand.  The supplied diagnosis was 
intermittent left scrotal pain likely due to testicular trauma 
from scar tissue present from inguinal hernia repair.  

The examiner commented that the Veteran to continue to have 
residuals of his inguinal hernia repair.  He added that the 
Veteran appeared to have either scarring or a stitch which was 
actually tagging his left inguinal canal to the abdominal 
musculature more inferiorly than it should be, causing his 
testicle to rise abruptly when he tensed his abdominal muscles.  
The examiner also commented that the Veteran had intermittent 
burning sensation in his testicle, with episodes of sudden 
testicular elevation.  These symptoms were noted to be a direct 
consequence of his previous inguinal hernia repair.  

A November 2007 rating decision increased to 10 percent the 
disability rating assigned to the Veteran's service-connected 
bilateral inguinal hernia repair.  The disorder was 
recharacterized as including intermittent left scrotal pain 
likely due to testicular trauma from scar tissue present from 
inguinal hernia repair.  Diagnostic Codes 7525 and 7804 were 
utilized.  See, respectively, 38 C.F.R. §§ 4.115b and 4.118.

Later, in December 2007, the Veteran supplied VA with three 
enlarged photographs of his scrotum, taken in various 
weather/strain situations.  

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which allows 
for ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The Veteran has appealed the initial rating that was assigned for 
his bilateral inguinal hernia repair; he is essentially asking 
for a higher rating effective from the date service connection 
was granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected disorder now before the Board is 
characterized as bilateral inguinal hernia repair, to include 
intermittent left scrotal pain likely due to testicular trauma 
from scar tissue present from inguinal hernia repair.  It is 
presently rated by the RO as 10 percent disabling, from October 
1, 2005, under Diagnostic Codes 7525 and 7804.  

Diagnostic Code 7525, the criteria for chronic epididymo-
orchitis, directs that the disorder be rated as a urinary tract 
infection.  Such infections that are productive of obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year warrant a noncompensable 
rating.  Urinary tract infections requiring long-term drug 
therapy, one to two hospitalizations per year, and/or requiring 
intermittent intensive management warrant a 10 percent disability 
rating.  Recurrent, symptomatic infections requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management warrant a 
30 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2009).


The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  The Board notes 
that the rating criteria for skin disorders (scars) were revised 
during the pendency of the appeal, effective October 23, 2008.  
The October 23, 2008 revisions do not apply to pending claims, 
such as this case, unless the Veteran requests consideration 
under the revisions.  The Veteran has not made such a request 
and, therefore, the Board will only consider the former rating 
criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located on the Veteran's scrotum.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  As noted, the 
instant scars were measured as being five cm.  Also, they have 
not been described as being deep nor causing limited motion.  
Thus, Diagnostic Code 7801 is not here for application.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Based on the size of 
the Veteran's scars, this diagnostic code is not for application.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  The clinical findings set out above by the VA 
examiner in July 2007 shows that this diagnostic code is not 
applicable to the Veteran's scars.


Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.  As 
the scars here do not go to cause limited motion, this diagnostic 
code is too not applicable in the instant case.  

The assignment of a particular Code is "completely dependent on 
the facts of a particular case."  Butts v Brown, 5 Vet. App. 
532, 538 (1993).   One Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated symptomatology. 
Here, the Board is of the opinion, based upon review of the 
medical evidence on file, and as discussed above, that Diagnostic 
Codes 7338 (inguinal hernia) and Diagnostic Code 7804 
(superficial scars) are currently more appropriate diagnostic 
codes under which to rate the Veteran's service-connected 
disability.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

Analysis

After considering all of the evidence of record, including the 
above-referenced VA examination reports dated in January 2006 and 
July 2007, the Board finds that the Veteran's service-connected 
bilateral inguinal hernia repair, to include intermittent left 
scrotal pain likely due to testicular trauma from scar tissue 
present from inguinal hernia repair, warrants a 10 percent rating 
pursuant to Diagnostic Code 7338 and a separate 10 percent rating 
under Diagnostic Code 7804, both from October 1, 2005.  

In this regard, in order to receive a 10 percent rating pursuant 
to the rating criteria set out as part of Diagnostic Code 7338, 
the postoperative inguinal hernia residuals needed to be shown to 
be recurrent, readily reducible and well supported by truss or 
belt.  

Review of the pertinent evidence, particularly the VA examination 
medical findings, as noted above, shows that the Veteran 
complained in January 2006 that when he was exposed to cold 
temperatures such as cold water his left testicle retracted up 
into the inguinal canal, causing discomfort.  He also, in the 
course of the July 2007 VA examination, complained that when he 
tensed his abdominal muscles his left testicle rose up into his 
inguinal canal, appearing to hit his inguinal canal at its entry 
point into the abdominal wall.  On examination, the left testicle 
rose abruptly four to five cm. when the Veteran tensed his 
abdominal muscles.  The examiner opined that the Veteran, based 
on these symptoms, probably should be rated in excess of 0 
percent for his inguinal hernia.  The Board agrees.  While the 
record does not show that the Veteran's inguinal hernia 
postoperative residuals have necessitated the use of a belt or 
truss, these documented symptoms appear to more closely 
approximate the criteria for 10 percent rating under Diagnostic 
Code 7338.  38 C.F.R. § 4.7.  Though, a 30 percent rating is 
clearly not for assignment, as the medical evidence in no way 
supports a showing of a small postoperative recurrent inguinal 
hernia which is unable to be supported by a truss.  The Veteran 
himself has informed VA medical personnel that the left testicle, 
when it does rise up into his inguinal canal, descends back into 
position when he discontinues tensing his abdominal muscles.  
This finding was specifically documented in the course of the 
July 2007 VA examination.  While the Board notes that the Veteran 
claims his inguinal hernia disorder should be rated as 30 percent 
disabling under the pertinent inguinal hernia rating criteria 
(see March 2009 VA Form 21-4138), the Board, as here discussed, 
and the reasons given, disagrees. 

The Board does find, however, that a separate rating is warranted 
for the Veteran's scrotum scarring.  As reported above, in the 
course of the July 2007 VA examination the examiner commented on 
the presence of bilateral five cm. diagonal inguinal hernia 
repair scars.  As noted, the criteria for rating scars were 
revised, effective October 23, 2008.  Under the pre-October 2008 
former criteria for rating scars, a 10 percent evaluation was 
authorized for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

The medical evidence of record shows that the Veteran currently 
has surgical scars located on his scrotum.  According to the VA 
examiner in July 2007, following examination of the Veteran, the 
Veteran suffered from left scrotal pain likely due to testicular 
trauma from scar tissue present from the inguinal hernia repair.  
These medical findings, in the opinion of the Board, essentially 
equate to a finding of tender and painful scars, warranting the 
assignment of a 10 percent rating.  In addition, the 
symptomatology associated with the Veteran's scrotal scarring is 
separate and distinct from that contemplated by the other 
assigned rating under Diagnostic Code 7338.  Therefore, a 
separate 10 percent rating for the Veteran's scrotal scarring is 
warranted.  See 38 C.F.R. § 4.14; see also Esteban (separate 
ratings may be assigned for different manifestations due to a 
single injury).

The Board also finds that based on the foregoing, and as 
discussed above, the Veteran is not entitled to a disability 
rating in excess of 10 percent for his inguinal hernia scars.  
Consequently, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the disability under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 for the entire 
appeal period.  See Fenderson, Hart.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with the objective medical evidence as required by 
the rating criteria.  

The Board also observes that under Thun v. Peake, 22 Vet. App. 
111 (2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service-
connected inguinal hernia postoperative residuals or attributable 
to the now service-connected scrotum scarring alone, or frequent 
periods of hospitalization.  The Board notes that the Veteran 
informed the VA examiner that he was employed in the course of 
his January 2006 VA examination.  No where in the record is it 
claimed by the Veteran that he is not working.  Also, the record 
also does not demonstrate that the Veteran has been hospitalized 
for his inguinal hernia residuals or for his scrotal scarring.  
For these reasons, the Board finds that referral of either of the 
Veteran's now two service-connected disorders for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial compensable rating of 10 percent, but 
not higher, from October 1, 2005, for service-connected bilateral 
inguinal hernia repair residuals is granted.

Entitlement to an initial compensable rating of 10 percent, but 
not higher, from October 1, 2005, for service-connected scrotum 
scars is granted.



___________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


